Melvin Mayfield, Chief Judge, concurring. I agree with the majority that there is no substantial evidence in this case to support the decision of the Board of Review. My reason for agreeing is based upon the fact that there is no showing of when or how the employer’s statement got into the record and upon the fact that neither the appeals referee nor the board even mentioned the statement in their decisions. I recognize, however, that the Supreme Court of Arkansas has held that hearsay evidence alone may constitute substantial evidence. Smith v. Everett, 276 Ark. 430, 637 S.W.2d 537 (1982). Therefore, my agreement to reverse is limited to the facts in this case.